NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-2828-19

IN RE AMENDMENT
APPLICATION TO
EXPAND ENROLLMENT
OF PACE CHARTER
SCHOOL OF HAMILTON.
________________________

                Argued December 15, 2021 – Decided February 24, 2022

                Before Hoffman, Geiger and Susswein.

                On appeal from the New Jersey Department of
                Education.

                Casey P. Acker argued the cause for appellant Hamilton
                Township Board of Education (Lenox, Socey,
                Formidoni, Giordano, Lang, Carrigg & Casey, LLC,
                attorneys; Patrick F. Carrigg, of counsel; Casey P.
                Acker, on the briefs).

                Thomas O. Johnston argued the cause for respondent
                Pace Charter School of Hamilton (Johnston Law Firm,
                LLC, attorneys; Thomas O. Johnston, on the brief).

                Laurie Fichera, Deputy Attorney General, argued the
                cause for respondent New Jersey Commissioner of
                Education (Andrew J. Bruck, Acting Attorney General,
                attorney; Donna Arons, Assistant Attorney General, of
                counsel; Laurie Fichera, on the brief).
PER CURIAM

      The Hamilton Township Board of Education (Hamilton) appeals from a

decision of the Commissioner of Education (Commissioner), granting Pace

Charter School's (Pace) application to amend its charter to increase enrollment

from 405 to 450 students. Hamilton opposed the amendment, claiming that the

increased enrollment would "siphon[] Hispanic students to a lopsided degree"

and thus will have a segregative impact. After carefully reviewing the record in

light of the governing principles of law, we affirm the Commissioner's decision.

                                       I.

      Pace began operating in Hamilton Township in 1999.          The school's

enrollment was capped at 405 students, as of 2018. Because the demand to

attend Pace was high, the school implemented a random lottery system for

admission. As of November 2019, 590 applicants were on a waitlist. On

November 26, 2019, Pace submitted a request to the Commissioner pursuant to

N.J.A.C. 6A:11-2.6 to amend its charter and increase student enrollment by

forty-five students. Under the proposed expansion, during the 2020-2021 school




                                                                          A-2828-19
                                       2
year, Pace would add twenty-seven students. Nine students would be added in

each of the following two years. 1

      As part of its application, Pace submitted evidence pertaining to the

school's level of academic performance, fiscal stability, and ability to maintain

its operational capabilities should the expansion request be granted. The record

also shows that Pace recruited students from throughout the surrounding

community by means of advertising and by distributing applications for

enrollment to the public. The school reached out to the parents of children

attending local preschool programs.        The school also relied on a local

newspaper, Facebook, school newsletters, and Pace's website. Applications for

enrollment were available in multiple languages, and the school's website could

be translated into other languages. The website made clear that the school has

an admission policy of nondiscrimination.

      On January 23, 2020, Hamilton submitted a letter to the Commissioner

opposing the expansion. Hamilton requested the Commissioner to deny the

application or in the alternative to stay the decision pending "a full assessment


1
  The request for expansion also noted that Pace desired to acquire an additional
property. The expansion application explained, "[a]dding this facility would
give Pace Charter School the opportunity to downsize to two campus locations
and would provide upgrades to . . . current facilities."


                                                                           A-2828-19
                                       3
of the causes of de facto segregation persistent in Pace's enrollment." Hamilton

claimed in the opposition letter that "Pace's enrollment of Hispanic students is

grossly disproportionate to the total population of Hispanic persons living in

Hamilton Township" and that the school had "siphoned Hispanic students to a

lopsided degree." In support of its opposition, Hamilton attached an excerpt of

the minutes of the January 22, 2020 Hamilton Board of Education meeting at

which the Board adopted a resolution requesting the Department to conduct a

"full, open and thorough analysis" of Pace's alleged disparate enrollment

demographics.     Hamilton also attached "government demographic data"

consisting of census and demographic data regarding the population of Hamilton

Township.

      On February 3, 2020, the Commissioner granted Pace's request for

expansion of its charter. In rendering the decision, the Commissioner explained:

            The Department has evaluated this request by
            reviewing Pace Charter School's academic, operational,
            and fiscal standing based on the criteria outlined in the
            Office of Charter and Renaissance Schools'
            Performance Framework [(Performance Framework)].
            The Department's evaluation also included a review of
            any public comment received in accordance with
            N.J.A.C. 6A:11-2.6(c), demand for an increase in the
            school's enrollment, segregative effect in accordance
            with N.J.A.C. 6A:11-2.2(c) and consideration of the
            fiscal impact of the expansion on the district of


                                                                          A-2828-19
                                       4
            residence. Based on the review outlined below, I am
            granting Pace Charter School's amendment request.

      Regarding academic performance, the Commissioner determined that

"[b]ased on preliminary 2018-2019 statewide assessment results, Pace Charter

School appears to continue the academic trends in the 2016-2017 and 2017-2018

school year. The Department believes Pace Charter School continues to be a

high performing charter school academically."

      As to fiscal stability, the Commissioner determined that Pace was fiscally

sound. This determination was based on the Performance Framework and the

fiscal impact of the expansion on sending districts.

      The Commissioner also considered the charter school's organizational

performance. The Commissioner determined that Pace's amendment request

adequately described the performance management and strategic plans for

expansion. The Commissioner found that the school's operation for over twenty

years "demonstrated faithfulness to its mission and the implementation of key

design elements."

      Finally, the Commissioner acknowledged public demand for enrollment

and public comment. Specifically, the Commissioner noted the large waitlist

for admission to Pace.     The Commissioner also expressly recognized that



                                                                          A-2828-19
                                        5
Hamilton had submitted an opposition letter articulating concerns about "de

facto segregation in Pace's . . . enrollment."

      Hamilton filed a Notice of Appeal after the Commissioner granted Pace's

request.2 Hamilton raises the following contentions for our consideration:

            POINT I

            THE COMMISSIONER'S GRANTING OF THE
            AMENDMENT WAS ARBITRARY, CAPRICIOUS
            AND   UNREASONABLE    BECAUSE   THE
            COMMISSIONER FAILED TO CONSIDER THE
            SEGREGATIVE   EFFECT    OF    PACE’S
            ENROLLMENT PRACTICES.

            POINT II

            THE COMMISSIONER'S GRANTING OF THE
            AMENDMENT WAS ARBITRARY, CAPRICIOUS
            AND UNREASONABLE BECAUSE IT FAILED TO
            ASSESS PACE'S STUDENT COMPOSITION AND
            THE SEGREGATIVE EFFECT THAT THE LOSS OF
            THE STUDENTS HAS ON THE DISTRICT OF
            RESIDENCE AS REQUIRED BY LAW.

            POINT III

            THE COMMISSIONER'S GRANTING OF THE
            AMENDMENT WAS ARBITRARY, CAPRICIOUS
            AND UNREASONABLE BECAUSE IT VIOLATES
            THE EXPRESS LEGISLATIVE POLICY OF
            DESEGREGATION OF NEW JERSEY'S PUBLIC
            SCHOOLS.

2
  On March 28, 2020, Hamilton filed an Amended Notice of Appeal. On April
10, 2020, Hamilton filed a second Amended Notice of Appeal.


                                                                         A-2828-19
                                         6
                                        II.

      We begin our analysis by acknowledging the foundational legal principles

governing this appeal. The scope of our review of an agency decision is narrow.

Reviewing courts "may reverse an agency decision if it is arbitrary, capricious,

or unreasonable."    In re Proposed Quest Acad. Charter Sch. of Montclair

Founders Grp., 216 N.J. 370, 385 (2013) (citing In re Petitions for Rulemaking,

117 N.J. 311, 325 (1989)). A reviewing court can only intervene "when 'it is

clear that the agency action is inconsistent with its mandate.'" Ibid. As the New

Jersey Supreme Court has stated on many occasions,

            [a]lthough sometimes phrased in terms of a search for
            arbitrary or unreasonable agency action, the judicial
            role [in reviewing an agency action] is generally
            restricted to three inquiries: (1) whether the agency's
            action violates express or implied legislative policies,
            that is, did the agency follow the law; (2) whether the
            record contains substantial evidence to support the
            findings on which the agency based its action; and (3)
            whether in applying the legislative policies to the facts,
            the agency clearly erred in reaching a conclusion that
            could not reasonably have been made on a showing of
            the relevant factors.

            [Id. at 385–86 (alteration in original) (quoting Mazza v.
            Bd. of Trs., 143 N.J. 22, 25 (1995)).]

Furthermore, appellate courts must give deference to the Commissioner's

findings given his or her expertise in the educational field. See id. at 389.


                                                                            A-2828-19
                                        7
      Importantly for purposes of this appeal, the Commissioner's review of

charter school renewal and amendment applications is deemed to be a quasi -

legislative function. As our Supreme Court recently re-affirmed, accordingly,

the Commissioner is not required "to provide 'the kind of formalized findings

and conclusions necessary in the traditional contested case." In re Renewal

Application of Team Acad. Charter Sch., 247 N.J. 46, 74 (2021) (citing In re

Team Acad. Charter Sch., 459 N.J. Super. 111, 140 (App. Div. 2019) (quoting

In re Englewood on the Palisades Charter Sch., 320 N.J. Super 174, 217 (App.

Div. 1999), aff'd as modified, 164 N.J. 316 (2000)). The Court explained, "[f]or

'more policy-driven, quasi-legislative acts' such as those at issue here, 'the record

may be less extensive' than the record of a contested case . . . . The basis for the

determination, however, 'must be discernible from the record' considered by the

agency." Id. at 74–75. The Court added, an "appellate court's determination

[of] whether the record contains 'substantial evidence to support the findings on

which the agency based its action' requires 'a sifting of the record, and the ability

to find support for the conclusions reached by the Commissioner under the

statutory framework within which she [or he] must act.'" Id. at 75; see also In

re Red Bank Charter Sch., 367 N.J. Super. 462, 476 (App. Div. 2004).




                                                                               A-2828-19
                                         8
      Our Supreme Court in Englewood provided general guidance on how the

Commissioner is to assess the racial impact a charter school would have on the

district in which the charter school operates. Englewood, 164 N.J. at 329. The

Court explained,

            We express no view on the formality or structure of that
            analysis except to state that it must take place before
            final approval is granted to a charter school applicant.
            We otherwise leave the form and structure of that
            analysis to the Commissioner and State Board to
            determine. We simply hold that the Commissioner's
            obligation to prevent segregation in the public schools
            must inform his [or her] review of an application to
            approve a charter school, and if segregation would
            occur the Commissioner must use the full panoply of
            his [or her] powers to avoid that result.

            [Ibid.]

                                      III.

      We first address Hamilton's argument that the Commissioner's decision

was arbitrary and capricious because it failed to consider the segregative effect

of Pace's enrollment practices.    The record shows to the contrary that the

Commissioner considered Hamilton's opposition and determined that Pace's

enrollment practices are not segregative.

      The applicable regulations make clear that a charter school can apply for

an amendment to its charter following the final granting of the charter for


                                                                           A-2828-19
                                       9
reasons such as expanding enrollment. N.J.A.C. 6A:11-2.6(a)(1)(i). When

reviewing an amendment application, the Commissioner "shall determine

whether the amendments are eligible for approval and shall evaluate the

amendments based on [the Charter School Program Act of 1995 (CSPA)] . . .

and shall review a charter school's performance data in assessing the need for a

possible charter amendment." N.J.A.C. 6A:11-2.6(b). Under this regulatory

framework, the Commissioner is expressly obligated to "monitor and remedy

any segregative effect that a charter school has on the public school district in

which the charter school operates." Red Bank, 367 N.J. Super. at 471 (citing

N.J.S.A. 18A:36A-8(e)). Therefore, "[t]he Commissioner . . . 'must consider the

impact that the movement of pupils to a charter school would have on the district

of residence' and must 'be prepared to act if the de facto effect of a charter school

were to affect a racial balance precariously maintained in a charter school's

district of residence.'" Id. at 472 (quoting Englewood, 164 N.J. at 328); see also

N.J.A.C. 6A:11-2.1(j) ("Prior to the granting of the charter, the Commissioner

shall assess the student composition of a charter school and the segregative

effect that the loss of the students may have on its district of residence.").

      In evaluating segregative effects, the Commissioner must consider the

charter school's enrollment practices. Pursuant to N.J.S.A. 18A:36A-8, proper


                                                                                 A-2828-19
                                        10
enrollment practices include: (1) giving preference to those who live in the

school district where the charter school is located, (2) a random selection process

when the applications for enrollment exceed the available spaces, and (3) having

an admissions policy that "seek[s] the enrollment of a cross section of the

community's school age population including racial and academic factors."

      In view of this statutory and regulatory framework, we are satisfied that

the Commissioner's decision in this case was not arbitrary or capricious.

Hamilton argues that the Commissioner's statement that he considered the

segregative effect of increased enrollment pursuant to N.J.A.C. 6A:11-2.2(c),

did not provide enough evidence that he actually examined Pace's enrollment

practices.    Hamilton's contention fails to recognize that because the

Commissioner is exercising a quasi-legislative function, he is not required to

explain in detail his examination of potential segregative effects.            See

Englewood, 164 N.J. at 329.        Rather, a reviewing court simply needs to

determine, after "a sifting of the record," Team Acad., 247 N.J. at 75, whether

the Commissioner's reasons for his conclusion are discernible, Red Bank, 367

N.J. Super. at 476.

      Our review of the record shows adequate support for the Commissioner's

conclusion that Pace's enrollment practices are not segregative. First, the record


                                                                             A-2828-19
                                       11
shows that Hamilton's Hispanic public-school population increased between

2015 and 2018. We deem that fact to be significant, contradicting Hamilton's

claim that Pace's enrollment practices have had a segregative effect,

"siphon[ing] Hispanic students to a lopsided degree." Additionally, Hamilton

fails to acknowledge that the majority of students attending Pace are actually

residents of Trenton, not Hamilton Township.

      It bears emphasis that Hamilton's argument fails to identify any

segregative enrollment practice. Our decision in Red Bank is instructive on this

point. In that case, the Red Bank Board of Education (RBB) opposed the

renewal and expansion of the Red Bank Charter School. 367 N.J. Super. at 469.

In support of its argument that the charter school's enrollment practices had a

segregative effect, the RBB pointed to the random lottery system used for all

Red Bank residents, the waiting list, a sibling preference policy, and student

withdrawal policy as contributing to segregation in Red Bank. Id. at 479–80.

Regarding the withdrawal policy, the RBB argued that students were returned

to the Red Bank public school system right before statewide testing and that the

overwhelming majority of those students were African American and Hispanic.

Id. at 479. The RBB claimed that "the percentage of children that drop out of

the Charter School prior to graduation and come to the Middle School is


                                                                          A-2828-19
                                      12
overwhelmingly minority and the percentage of graduates of the Charter School

are overwhelmingly white." Id. at 479.

      The RBB also claimed that the charter school's sibling preference policy

allowed siblings of enrolled students to avoid the lottery system. RBB argued

that "the sibling policy not only fosters the percentage of white children

attending the Charter School but removes those places from the lottery for which

non-white, i.e, African American and Hispanic children would otherwise be

candidates." Id. at 479–80.

      Ultimately, we determined that "allegations of the school's enrollment and

withdrawal policies [were] disturbing and difficult to dismiss on this record."

Id. at 480. As a result, we remanded the matter for the Commissioner to conduct

"a hearing to determine whether the lottery, waiting list, sibling preference and

withdrawal policy, and any other practices of the Charter School [were]

adversely impacting the Red Bank district's racial/ethnic imbalance." Id. at 486.

We nonetheless affirmed the renewal and expansion of the charter school. Ibid.

      In contrast to the situation in Red Bank, nothing in the record before us

(aside from a bald assertion) supports Hamilton's claim that Pace's enrollment

practices are segregative in nature. As previously noted, the record shows that

Pace recruited students throughout the surrounding community via advertising


                                                                           A-2828-19
                                      13
and by distributing applications to the public, including local preschool

programs, the local newspaper, Pace's Facebook page and school newsletter, and

Pace's website. Further, the record shows that enrollment applications are

available in multiple languages, and that Pace's website can be translated into

other languages. The record before us also does not suggest that Pace has a

sibling preference policy. Nor does the record show a high withdrawal rate of

students. On the contrary, the record shows that few, if any students, have

withdrawn from the charter school.

        Hamilton also fails to explain how the random lottery system Pace

employs could contribute to segregation in Hamilton Township. As we noted in

Red Bank, "[a]ssuming the school's enrollment practices remain color blind,

random, and open to all students in the community, the parents of age eligible

students will decide whether or not to attempt to enroll their child in the Charter

School and any racial/ethnic imbalance cannot be attributed solely to the

school." Id. at 478. Charter schools "should not be faulted for developing an

attractive educational program" so long as the "school's enrollment practices

remain color blind, random, and open to all students in the community . . . ."

Ibid.

        In Red Bank, we concluded that


                                                                             A-2828-19
                                       14
            the Commissioner did not specifically address the
            segregation argument in his letter approving the Charter
            School's renewal and expansion. But we can discern
            from the entire record, including the Board's stay
            application and the Commissioner's brief in this appeal,
            that the Commissioner concluded there was "no
            evidence in the record to suggest that the charter school
            has promoted racial segregation among the district's
            school-age children.").

            [Id. at 476.]

      In the matter before us, the Commissioner did address Hamilton's

segregation argument in his approval letter, albeit in a conclusory fashion. We

are satisfied that the basis for the Commissioner's determination is discernible

from the record before us.

                                          IV.

      We next address Hamilton's closely-related contention that the

Commissioner failed to consider the loss of students on the district of residence.

That assertion is belied by the record.

      As we have noted, the Commissioner is obligated to "monitor and remedy

any segregative effect that a charter school has on the public school district in

which the charter school operates." Id. at 471 (citing N.J.S.A. 18A:36A-8(e)).

Therefore, "[t]he Commissioner . . . 'must consider the impact that the movement

of pupils to a charter school would have on the district of residence' and 'be


                                                                            A-2828-19
                                          15
prepared to act if the de facto effect of a charter school were to affect a racial

balance precariously maintained in a charter school's district of residence.'" Id.

at 472 (quoting Englewood, 164 N.J. at 328); see also N.J.A.C. 6A:11-2.1(j)

("Prior to the granting of the charter, the Commissioner shall assess the student

composition of a charter school and the segregative effect that the loss of the

students may have on its district of residence.").

      Here, the record shows that the Commissioner considered Pace's student

composition and the segregative effect that the loss of students would have on

Hamilton. First, the Commissioner reviewed Pace's performance framework

that spanned 2015 to 2018. The available data shows that the majority of

students enrolled at Pace reside in Trenton, not Hamilton Township, and that the

second largest population of students at Pace are Hispanic. Although Hamilton

acknowledges in this appeal that Pace has a large population of Hispanic

students, it does not acknowledge in its briefs that the majority of students

enrolled at Pace reside in Trenton.

      Hamilton also fails to acknowledge statistics in its own performance

report that contradict one of the key reasons for its opposition. That report

shows that the number of Hispanic students enrolled in the Hamilton public

school system actually increased over the relevant three-year period.


                                                                            A-2828-19
                                       16
Furthermore, the statistics in its own report show that the Hispanic student

population in the Hamilton public school system was the only "racial and ethnic

group" that experienced an increase in enrollment over those three years. From

this, we discern from the record that Hamilton is not experiencing a segregative

effect from Pace's operation.

                                           V.

      Finally, we address Hamilton's more generalized contention that the

Commissioner's    decision      violates   New   Jersey's   legislative policy   of

desegregation. The Supreme Court in Englewood aptly recognized that

            The history and vigor of our State's policy in favor of a
            thorough and efficient public school system are
            matched in its policy against racial discrimination and
            segregation in the public schools. Since 1881 there has
            been explicit legislation declaring it unlawful to
            exclude a child from any public school because of his
            [or her] race (L. 1881, c. 149; N.J.S.A. 18A:38–5.1),
            and indirect as well as direct efforts to circumvent the
            legislation have been stricken judicially. In 1947, the
            delegates to the Constitutional Convention took pains
            to provide, not only in general terms that no person
            shall be denied any civil right, but also in specific terms
            that no person shall be segregated in the public schools
            because of his [or her] "religious principles, race, color,
            ancestry or national origin." Art. 1, para. 5.

            [164 N.J. at 324 (quoting Jenkins v. Twp. of Morris
            Sch. Dist. and Bd. of Educ., 58 N.J. 483, 495–96
            (1971)).]


                                                                             A-2828-19
                                           17
Further, the Court noted that "New Jersey's abhorrence of discrimination and

segregation in the public schools is not tempered by the cause of the segregation.

Whether due to an official action, or simply segregation in fact, our public policy

applies with equal force against the continuation of segregation in our schools."

Ibid. (citing Booker v. Bd. of Educ., Plainfield, 45 N.J. 161 (1965)).

      Our State's stalwart policy of desegregation applies to charter schools no

less than public schools. Pursuant to N.J.S.A. 18A:36A-7, charter schools

            shall be open to all students on a space available basis
            and shall not discriminate in its admission policies or
            practices on the basis of intellectual or athletic ability,
            measures of achievement or aptitude, status as a person
            with a disability, proficiency in the English language,
            or any other basis that would be illegal if used by a
            school district; however, a charter school may limit
            admission to a particular grade level or to areas of
            concentration of the school, such as mathematics,
            science, or the arts. A charter school may establish
            reasonable criteria to evaluate prospective students
            which shall be outlined in the school's charter.

Furthermore, as we have already noted, "the Commissioner shall assess the

student composition of a charter school and the segregative effect that the loss

of the students may have on its district of residence" on an annual basis.

N.J.A.C. 6A:11-2.2(c).

      At bottom, the Commissioner, no less than a local board of education, has

a core responsibility to guard against segregated schools. In Englewood, the

                                                                             A-2828-19
                                       18
Court stressed that the Commissioner must "use the full panoply of his [or her]

powers to avoid that result." 164 N.J. at 329. Hamilton has failed to show that

the Commissioner has in any way abdicated his responsibility to detect, prevent,

and remediate such discrimination.      To the contrary, we are satisfied the

Commissioner fulfilled his obligation and did not act arbitrarily, capriciously,

or unreasonably either in granting the application for expansion or in explaining

the reasons for that decision. See Team Acad., 247 N.J. at 75 (noting that "the

basis for the determination . . . 'must be discernible from the record' considered

by the agency").

      Affirmed.




                                                                            A-2828-19
                                       19